DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/07/2020 as modified by the preliminary amendment filed on 12/07/2020.  Claims 1-11 and 13 are now pending in the present application. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 and 01/27/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10-11 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al Patent Application No. :( US 2014/0274097 A1) hereinafter referred as  Chen.
For claim 1,  Chen teaches an object quantity estimation system comprising: one or more processors configured to execute instructions to:

count a quantity of objects that are located in each of a plurality of fixed points (paragraph [0018], lines 22-25);
 calculate a terminal detection rate that indicates a relationship between a quantity of the wireless terminals and the quantity of objects (paragraph [0018], lines 25-27), based on the information related to the traveling paths of the wireless terminals, for each of the plurality of fixed points (paragraph [0023], lines 32-40); and
determine priorities of the traveling paths, each of which passes at least one of the plurality of fixed points (paragraph [0022], lines 1-9), and sequentially estimate the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates (paragraph [0028], lines 1-12).  
For claim 2, Chen teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to estimate the quantity of objects from a path including a fixed point where the terminal detection rate is high (paragraphs [0027]-[0028], lines 1-12). 
For claim 3, Chen teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to estimate the quantity of objects from a traveling path where the quantity of objects can be determined uniquely (paragraph [0024], lines 12-24). 
 For claim 4,  Chen teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to  repeat a process of deleting information related to estimated-traveling paths where the quantity of objects has been estimated, and sequentially estimating the quantity of objects (paragraphs [0004], lines 13-20).  
For claim 5, Chen teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to repeat a process of sequentially calculating the terminal detection rate by recalculating the terminal detection rate for each of one or more fixed points not included in the information related to the estimated-traveling paths (paragraphs [0038], lines 15-23) and (paragraph [0060], lines 1-12). 
For claim 6, Chen teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to calculate a proportion of the quantity of the wireless terminals based on the information related to the traveling paths of the wireless terminals (paragraphs [0018]], lines 1-22 and [0022], lines 1-9). 
For claim 7, Chen teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to calculate a difference between the quantity of the wireless terminals based on the information related to the traveling paths of the wireless terminals and the quantity of objects counted in the object quantity counting unit, as the terminal detection rate (paragraphs [0018], lines 10-17) and (paragraph [0034], lines 20-27).
For claim 8,  Chen teaches the object quantity estimation system, wherein the one or more processors configured to execute instructions to estimate the information related to the traveling paths of the wireless terminals by using received signal strength acquired by a plurality of radio wave sensors(paragraphs [0054], lines 1-16). 
For claim 10, Chen teaches the object quantity estimation system, wherein the quantity of objects is an actual quantity of people (paragraphs [0012], lines 9-20).  
For claim 11, Chen teaches an object quantity estimation method comprising: 
	estimating information related to traveling paths of wireless terminals; 
	counting a quantity of objects that are located in each of a plurality of fixed points (paragraph [0018], lines 22-25); 
calculating a terminal detection rate that indicates a relationship between a quantity of the wireless terminals and the quantity of objects(paragraph [0018], lines 25-27), based on the information related to the traveling paths of the wireless terminals, for each of the plurality of fixed points (paragraph [0023], lines 32-40); and 
determining priorities of the traveling paths, each of which passes at least one of the plurality of fixed points (paragraph [0022], lines 1-9), and sequentially estimating the quantity of objects having traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates (paragraph [0028], lines 1-12).
For claim 13, Chen teaches a non-transitory computer-readable recording medium storing a program that causes a processor to execute:
 estimating information related to traveling paths of wireless terminals;
 counting a quantity of objects that are located in each of a plurality of fixed points (paragraph [0018], lines 22-25); 
(paragraph [0018], lines 25-27), based on the information related to the traveling paths of the wireless terminals, for each of the plurality of fixed points (paragraph [0023], lines 32-40); and
determining priorities of the traveling paths, each of which passes at least one of the plurality of fixed points (paragraph [0022], lines 1-9), and sequentially estimating the quantity of objects having 9Docket No. J-20-0289 traveled on each traveling path, in descending order of the priorities of the traveling paths, based on the terminal detection rates (paragraph [0028], lines 1-12). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 are rejected under 35 U.S.C. 103 as being un-patentable over Chen et al Patent Application No. :( US 2014/0274097 A1) hereinafter referred as  Chen, in view of Felemban et al   US Patent Application No.:( US 2017/0017846 A1) hereinafter referred as Felemban.
For claim 9, Chen disclose all the subject matter of the claimed invention with the exemption of the one or more processors configured to execute instructions to  count the quantity of objects based on image analysis or video analysis using an image or video acquired by cameras as recited in claim 9.
Felemban from the same or analogous art teaches the one or more processors configured to execute instructions to count the quantity of objects based on image analysis or video analysis using an image or video acquired by cameras (paragraphs [0006], lines 1-21). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the one or more processors configured to execute instructions to count the quantity of objects based on image analysis or video analysis using an image or video acquired by cameras as taught by Felemban into the apparatus to facilitate ranked network priority of Chen.   
The one or more processors configured to execute instructions to count the quantity of objects based on image analysis or video analysis using an image or video acquired by cameras can be modify/implemented by combining the one or more processors configured to execute instructions to count the quantity of objects based on image analysis or video analysis using an image or video acquired by cameras with the device. This process is implemented as a hardware solution or as firmware solutions of Felemban into the apparatus to facilitate ranked network priority of Chen. As disclosed in Felemban, the motivation for the combination would be to use the execution of the instructions counting the quantity of the customers based on the video that will help the system to manage areas of communication more efficiently with better communication.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table

US-20210163010-A1
TAKABAYASHI; Yuki
US-20210218681-A1
BUSTAMANTE; Fabian E.
US-20170289984-A1
BALIGH; MOHAMMADHADI

KURIYAMA; Hiromitsu
US-20200269809-A1
SANJI; Kenichiro

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642